McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP
ATTORNEYS AT LAW

1211 NEWELL AVENUE, WALNUT CREEK, CA 94596

TELEPHONE: (925) 939-5330

oOo Oo NX Oo OH HS

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:19-cv-04593-SBA Document1 Filed 08/07/19 Page 1 of 3

NOAH G. BLECHMAN (State Bar No. 197167)

noah. blechman@mcnamaralaw.com

AMY S. ROTHMAN (State Bar No. 308133)

amy.rothman@mcnamaralaw.com

CAMEREN N. RIPOLI (State Bar No. 318045)

cameren.ripoli@mcnamaralaw.com
MCNAMARA, NEY, BEATTY, SLATTERY,
BORGES & AMBACHER LLP

3480 Buskirk Avenue, Suite 250
Pleasant Hill, CA 94523

Telephone: (925) 939-5330

Facsimile: (925) 939-0203

Attorneys for Defendants

CITY OF PLEASANTON; PLEASANTON POLICE

DEPARTMENT; and DAVE SPILLER

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

JOHN BAUER, an individual and as
Successor in Interest of Jacob Bauer,
deceased; ROSE BAUER, an individual
and as Successor in Interest of Jacob Bauer,
deceased,

Plaintiffs,
vs.
CITY OF PLEASANTON;
PLEASANTON POLICE DEPARTMENT;

DAVE SPILLER; and DOES 1 TO 90,
INCLUSIVE,

Defendants.

 

 

 

Case No.

DEFENDANTS’ NOTICE OF REMOVAL
OF ACTION UNDER 28 U.S.C. § 1441(B)
TO US. DISTRICT COURT, NORTHERN
DISTRICT OF CALIFORNIA

 

(FEDERAL QUESTION)

TO THE CLERK OF THE ABOVE-ENTITLED COURT:

PLEASE TAKE NOTICE that Defendants CITY OF PLEASANTON; PLEASANTON

POLICE DEPARTMENT; and DAVE SPILLER hereby remove to this Court the state court action

described below.

 

DEFENDANT’S NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(B) TO U.S. DISTRICT CT

 
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP
ATTORNEYS AT LAW

1211 NEWELL AVENUE, WALNUT CREEK, CA 94596

TELEPHONE: (925) 939-5330

Oo 7S NA DH OH BR WB YO

NO bw NO BH KR KN KR NO RO me ee
oo NHN DBO CAH Rh BD NR OU | lUlUOCOUlUCUCUOUCCUOULUl UN ON mt SS

 

Case 4:19-cv-04593-SBA Document1 Filed 08/07/19 Page 2 of 3

I. NOTICE OF REMOVAL

On June 20, 2019, an action was commenced in the Superior Court of the State of California
in and for the County of Alameda, entitled JOHN BAUER, an individual and as Successor in
Interest of Jacob Bauer, deceased; ROSE BAUER, an individual and as Successor in Interest of
Jacob Bauer, deceased (Plaintiffs) vs. CITY OF PLEASANTON; PLEASANTON POLICE
DEPARTMENT; and DAVE SPILLER (Defendants), as Case Number RG19023662. Attached
hereto as Exhibit A is a copy of the Summons and Complaint served on counsel for Defendants in
this state action, as the undersigned counsel agreed to accept service for all Defendants. This was
served on counsel on July 29, 2019.

Defendants now provide timely notice of removal of this action per 28 U.S.C. §§ 1446 and
1441(c).

Il. GROUNDS FOR REMOVAL

This is a civil action of which this Court has original jurisdiction under 28 U.S.C. § 1331
(federal question), and is one which may be removed to this Court by Defendants pursuant to the
provisions of 28 U.S.C. § 1441(c), in that Plaintiffs’ Third through Sixth Causes of Action in their
Complaint are § 1983 claims that arise under the U.S. Constitution. Specifically, Plaintiffs’ contend
that Defendants violated the Fourth and Fourteenth Amendments of the U.S. Constitution in their
interaction with Decedent. (Exh. A, Third Cause of Action). Similarly, Plaintiffs allege additional
claims pursuant to the U.S. Constitution in the other various causes of action, namely the Fourth
through Sixth Causes of Action, regarding denial of medical care, a substantive due process claim
and Monell type claim for an unconstitutional custom or policy. (Exh. A). As Plaintiffs have
alleged several federal claims pursuant to the U.S. Constitution, the Court has original jurisdiction
under 28 U.S.C. § 1331 and removal is proper.

Defendants are unaware of any other named defendants who have been served with a
Summons and the Complaint other than those herein and thus no joinder to this removal is

necessary. The undersigned will be representing the CITY OF PLEASANTON; PLEASANTON

2

 

DEFENDANT’S NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(B) TO U.S. DISTRICT CT

 
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP
ATTORNEYS AT LAW

1211 NEWELL AVENUE, WALNUT CREEK, CA 94596

TELEPHONE: (925) 939-5330

oO © ss WNW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:19-cv-04593-SBA Document1 Filed 08/07/19 Page 3 of 3

POLICE DEPARTMENT; and DAVE SPILLER.! Plaintiffs are represented by counsel from
Gwilliam, Ivary, Chiosso, Cavalli & Brewer, as well as the Cardoza Law Offices, and are being

served herein of these filings.

The undersigned attests that permission in the filing of this document(s) has been obtained

from the signatory below which shall serve in lieu of the actual signatures on the document(s).

Dated: August 5, 2019 MCNAMARA, NEY, BEATTY, SLATTERY,

BORGES & AMBACHER LLP

By: __/s/ Blechman, Noah G.
Noah G. Blechman
Amy S. Rothman
Cameren N. Ripoli
Attorneys for Defendants
CITY OF PLEASANTON; PLEASANTON POLICE
DEPARTMENT; and DAVE SPILLER

 

' Defendants contend that the Pleasanton Police Department is a redundant named Defendant in this matter, as the
City of Pleasanton is a named Defendant, but will seek a dismissal of that irrelevant party with Plaintiffs in the
federal court action.

3

 

DEFENDANT’S NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(B) TO U.S. DISTRICT CT

 
